                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:19-CV-333-RJC-DCK

 AMIT PRAKASH,                                           )
                                                         )
                 Plaintiff,                              )
                                                         )
     v.                                                  )      ORDER
                                                         )
 ROUNDPOINT FINANCIAL GROUP,                             )
                                                         )
                 Defendant.                              )
                                                         )

          THIS MATTER IS BEFORE THE COURT sua sponte regarding settlement of this case.

The mediator, Kenneth P. Carlson, Jr., filed a “Certification Of ADR Session” (Document No. 11)

notifying the Court that the parties reached a settlement on May 28, 2020. The Court commends

the mediator, counsel, and the parties for their efforts in resolving this matter.

          IT IS, THEREFORE, ORDERED that the parties shall file a Stipulation of Dismissal in

this case on or before July 3, 2020.

          SO ORDERED.


                                         Signed: June 5, 2020




       Case 3:19-cv-00333-RJC-DCK Document 12 Filed 06/05/20 Page 1 of 1
